DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "423" and "422" have both been used to designate the matrix of photodiodes (see specification, para. [0058] and [0060]).  
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 426 (para. [0056]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to because of the following informalities: 
In paragraphs [0031], [0069], and [0072], the term fs is referred to without a definition. It is understood by the Examiner to be referring to the frequency of the composite laser beam.
In paragraph [0065], the term f[GHz] is referred to without a definition. It is understood by the Examiner to be referring to the frequency of the composite laser beam.
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:
Line 4 introduces “at least one emission subassembly” and lines 7, 9, and 10-11 refer to “the emission subassembly”. This term does not have exact antecedent basis. 
For purposes of examination, the term “the emission subassembly” is interpreted by the Examiner to read “the at least one emission subassembly”. 
Lines 10-11 state “being arranged”. This is grammatically incorrect and should be corrected to “are arranged”. 
Line 13 states “and that it travels a distance D”. This is grammatically incorrect and should be corrected to “and travels a distance D”.
Lines 14-15 state “at the surface of the set of photodetectors, the device comprises a correction system”. This is grammatically incorrect due to lack of a transition. The Examiner recommends correcting the phrase to read “at the surface of the set of photodetectors; wherein the device comprises a correction system”.
  Appropriate correction is required.

Claim 2 objected to because of the following informalities:
Line 4 of claim 1 introduces “at least one emission subassembly”. Claim 2, line 5 refers to “the emission subassembly”. This term does not have exact antecedent basis. 
For purposes of examination, “the emission subassembly” is interpreted to read “the at least one emission subassembly”. 
Appropriate correction is required.

Claim 3 objected to because of the following informalities:
Line 4 of claim 1 introduces “at least one emission subassembly”. Claim 3, lines 2-3, refer to “the emission subassembly”. This term does not have exact antecedent basis. 
For purposes of examination, “the emission subassembly” is interpreted to read “the at least one emission subassembly”. 
Lines 2-3 state “being arranged”. This is grammatically incorrect and should be corrected to “are arranged”. 
Line 13 states “and that it travels a distance D”. this is grammatically incorrect and should be corrected to “and travels a distance D”.
  Appropriate correction is required.

Claim 4 objected to because of the following informalities:  
Line 4 states “the point M of emission”. This term does not have exact antecedent basis and appears to be referring to “the point of emission M” in claim 2. 
For purposes of examination, this term is interpreted by the Examiner to read “the point of emission M”.
 Appropriate correction is required.

Claim 6 objected to because of the following informalities:  
Line 4 states “being registered”. This is grammatically incorrect and should be corrected to “are registered”.


Claim 10 objected to because of the following informalities:  
Lines 4-5 states “to one or other of the emission subassemblies”. This is grammatically incorrect.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the generating subassembly" in line 6, “the electrical signal generator subassembly” in line 10, and “the signal generator module” in line 18.  There is insufficient antecedent basis for these limitations in the claim.


Claim 1 recites the limitation "the surface of a set of photodetectors" in lines 8-9 and “the surface of the set of photodetectors” in lines 12 and 15.  There is insufficient antecedent basis for these limitations in the claim.
For purposes of examination, the limitation "the surface of a set of photodetectors" in lines 8-9 is interpreted by the Examiner to read "a surface of a set of photodetectors".

Claims 1-10 recite the limitation “the device”, in claim 1, line 15 and the preambles of claims 2-10. Claim 1, line 2 recites the limitation “said device”. There is insufficient antecedent basis for these limitations in the claims.
For purposes of examination, these limitations are interpreted by the Examiner to read "the radiant panel radio stimulation device", introduced in claim 1, line 1.

Claim 1 recites the limitation "the direction corresponding to the desired phase law" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read "the direction determined by said phase law", introduced in claim 1, line 5.

Claim 1 recites the limitation "said electrical signals” in lines 4-5, “the electrical signals” in line 6, “said signal” in line 7, and “the signals” in line 18.  There is insufficient antecedent basis for these limitations in the claim.
For purposes of examination, these limitations are interpreted by the Examiner to read "the excitation electrical signals", introduced in claim 1, line 3.

Claim 2 recites the limitation "the calculation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “a calculation”.

Claim 2 recites the limitation "the path-length difference" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “a path-length difference”.

Claim 2 recites the limitation "each of the photodetectors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “each photodetector of the set of photodetectors”.

Claim 2 recites the limitation "the angle of incidence" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “an angle of incidence”.

Claim 2 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to refer to a corrected version of claim 1 which introduces “a surface”, as indicated in the rejection of claim 1 above.

Claim 2 recites the limitation "the position” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “a position”.

Claim 2 includes the term fs in an expression in line 6, but does not explicitly define the term in the claims or specification.
For purposes of examination, fs is interpreted by the Examiner as the frequency of the composite laser beam.

Claim 3 recites the limitation "the photodetectors which form the set of photodetectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 3 recites the limitation "the path-length difference" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to refer to a corrected version of claim 2 which introduces “a path-length difference”, as indicated in the rejection of claim 2 above.

Claim 4 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to refer to a corrected version of claim 1 which introduces “a surface”, as indicated in the rejection of claim 1 above.

Claim 4 recites the limitation "the distance Dn" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “a distance Dn”.

Claim 6 recites the limitation "the axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim 6 recites the limitation "the reference axis (Ox)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “the reference axis”, introduced in claim 1, line 13.

Claim 6 recites the limitation "the angle γn" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “an angle γn”.

Claim 7 recites the limitation "the distances" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “the distance”, referring to a corrected version of claim 4 which introduces “a distance”.

Claim 8 recites the limitation "the distances" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “the distance”, referring to a corrected version of claim 4 which introduces “a distance”.

Claim 8 recites the limitation "the signal generator subassembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “the subassembly generating excitation electrical signals”, introduced in claim 1, lines 2-3.

Claim 9 recites the limitation "the photodiode " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “a photodiode of the matrix of photodiodes”.

Claim 9 recites the limitation "the modulated laser waves" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “the laser waves”, introduced in claim 1, line 7.

Claim 10 recites the limitation "the aimed optic" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “an aimed optic”.

Claim 10 recites the limitation "the phase law correction system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim 10 recites the limitation "the subassembly" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “the emission subassembly”, introduced in claim 10, lines 3-5.

Claim 10 recites the limitation "the instant" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted by the Examiner to read “the moment”, introduced in claim 10, line 6.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an Examiner’s statement of reasons for indicating allowable subject matter:
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claim is allowable. 
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of a correction system configured to measure the values α, β and D 
Izadpanah et al. (US 20090092158 A1) and Bogoni et al. (WO 2015028091 A1) both teach a radiant panel radio stimulation device, for emitting a test signal to a reception antenna, said device comprising a subassembly generating excitation electrical signals each having a phase corresponding to a desired phase law and at least one emission subassembly configured to amplify and radiate said electrical signals so as to emit a radio beam in a direction determined by said phase law, the electrical signals being transmitted by the generating subassembly to the emission subassembly in the form of laser waves modulated by said signals and forming a composite laser beam directed toward the surface of a set of photodetectors incorporated in the emission subassembly, wherein the electrical signal generator subassembly and the emission subassembly being arranged facing one another so that the composite laser beam is directed toward the surface of the set of photodetectors with an incidence (α, β) relative to a reference axis and that it travels a distance D between its point of emission M and a reference point 0 situated on the reference axis at the surface of the set of photodetectors.
Fisher et al. (GB 2267603 A) teaches a correction system.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above. Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements 

Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 are dependent from claim 1 and are included in the allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
03/24/2022